DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4-11 are presented for examination.
Claims 1-2, 4-11 are allowed.

Terminal Disclaimer
The Terminal Disclaimers, filed 04/20/2021, have been acknowledged, approved, and placed in the files of records. 

Invention
The Present invention teaches "A plurality of autonomous mobile robots includes a first mobile robot and a second mobile robot. The first mobile robot is provided with a transmitting optical sensor for outputting laser light, and a first module for transmitting and receiving an Ultra-Wideband (UWB) signal. The second mobile robot is provided with a receiving optical sensor for receiving the laser light and a plurality of second modules for transmitting and receiving the UWB signal. A control unit of the second mobile robot determines a relative position of the first mobile robot based on the received UWB signal and a determination of whether the laser light is received by the optical sensor.”

EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
         Authorization for this Examiner's amendment was given in an interview with William O. Trousdell (Reg. No. 38,637) on June 03, 2021.


The claims have been amended as follows:

1.  (Currently Amended) A plurality of autonomous mobile robots, comprising:
          a first mobile robot comprising one transmitting optical sensor for outputting laser light and one UWB tag for transmitting and receiving an Ultra-Wideband (UWB) signal; and
          a second mobile robot comprising one receiving optical sensor for receiving the laser light and two UWB anchors for transmitting and receiving the UWB signal, and
          wherein the second mobile robot comprises a controller configured to determine a relative position of the first mobile robot based on the UWB signal received through the two UWB anchors and a determination 

Reason for Allowance
Claims 1-2, 4-11 are allowed.

               Dependent claims 2, 4-10 are either directly or indirectly dependent upon independent claims 1, 11, therefore, are allowed in view of their dependence upon claims 1, 11.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          HAN et al. (US Pub. No.: 2016/0334800 A1) teaches “A robot and a controlling method thereof are provided. The robot includes a driver unit configured to move a location of the robot, a sensor unit configured to sense an environment around the robot, and a controller configured to, in response to the location of the robot being changed by a user, check a current 

          Haegermarck (US Pat. No.: 10,874,274 B2) teaches “system of robotic cleaning devices and a method of a master robotic cleaning device of controlling at least one slave robotic cleaning device. The method performed by a master robotic cleaning device of controlling at least one slave robotic cleaning device includes detecting obstacles, deriving positional data from the detection of obstacles, positioning the master robotic cleaning device with respect to the detected obstacles from the derived positional data, controlling movement of the master robotic cleaning device based on the positional data, and submitting commands to the at least one slave robotic cleaning device to control a cleaning operation of said at least one slave robotic cleaning device, the commands being based on the derived positional data, wherein the cleaning operation of the slave robotic cleaning device is controlled as indicated by the submitted commands.”
    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BABAR SARWAR/Primary Examiner, Art Unit 3667